 640DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,DisplayWorkers Local UnionNo. 1229andShepard Decorating Company and Internation-alAlliance of Theatrical Stage Employees andMotion Picture Machine Operators of the UnitedStates and Canada,Local No. 41.Case 10-CD-235December20, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge by Shepard Decorating Company, hereincalled the Company, alleging that United Brother-hood of Carpenters and Joiners of America, DisplayWorkers Local Union No. 1229, herein calledCarpenters, has violated Section 8(b)(4)(i) and (ii)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring the Company toassign certain work to employees represented by itrather than to employees represented by InternationalAlliance of Theatrical Stage Employees and MotionPictureMachine Operators of the United States andCanada, Local No. 41, herein called IATSE. Pursuantto notice, a hearing was held before Hearing OfficerThaddeus R. Sobieski on August 27 and 31,Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, all parties filed briefs whichhave been duly considered. The Carpenters filed aMotion To Quash and a Motion To Stay andConsolidatewithCases10-CA-8970and10-CB-1999. These motions are discussed below.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error. They arehereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Company is engaged as a convention and tradeshow service contractor in Atlanta, Georgia. Duringthe 12 months preceding the hearing, the Companypurchased from firms outside the State of Georgiagoods and materials valued in excess of $50,000 whichwere shipped directly to the Company in Atlanta.We find that the Company is engaged in commercewithin the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurlsdlc-tion herein.H. THE LABOR ORGANIZATIONS INVOLVEDIATSE and Carpentersare labor organizationswithin themeaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Company is engaged as a contractor in theinstallationof prefabricated displays and exhibitbooths in convention and exhibit halls in Atlanta,Georgia. The instant dispute arose at the Southeast-ern Fair Grounds in Atlanta where the Company wasengaged in the installation of displays and exhibitbooths for the "Pine Forest Products" show.In the course and conduct of its business operations,theCompany maintains a warehouse and a shopwhere its employees receive a variety of products andmaterials for use in making displays and exhibits.There is no controversy concerning such work. Thework in dispute is that which takes place at the exhibitsites away from the shop. The Company has had thepractice of assigning the work of handling the displaysand exhibits, and the setting up of stages, frames, anddisplay materials for trade shows to stagehands, whoare members of IATSE. The installation of prefabri-cated displays includes hanging drapes, laying rugsand carpets, installing andmaintaining variousfixtures, lights,mechanical and electrical devices, anddisassembling exhibits, and repacking and transport-ing them to other locations.The stagehands use screwdrivers, pliers, staple guns,hammers, and mat knives; in connection with theirwork, they refer to blueprints and layout sketches. Insetting up exhibits, stagehands are often called uponto work odd hours, because after one show closes theCompany is often required to service another showscheduled to open at another location a few hourslater.Since 1965 the Company has serviced about 300shows and conventions using only stagehands who aremembers of IATSE. At the time of the hearing,IATSE and the Company had a collective-bargainingagreement requiring the use of members of IATSE toperform the disputed work.In early April 1971, prior to the opening of the "PineForest Products" show, the president of the Carpen-ters,Hoyt B. Love, sent to the Company a proposedcollective-bargaining contract covering wages, hours,and working conditions for carpenters even thoughthe Company did not employ carpenters to perform194 NLRB No. 108 CARPENTERS, LOCAL 1229641the disputed work. The Company's representative,Charles J. Lynch, contacted Love and was informedby the latter that the Carpenters had been awardedjurisdiction over the disputed work, and that heexpected the Company to sign the contract and to usemembers of the Carpenters in the future. Lynchinformed Love that the Company had a collective-bargaining agreement with IATSE and that theCompany intended to use members of that union.During a later meeting, Love, according to Lynch,threatened to picket the "Pine Forest Products" tradeshow if the Company did not use members of theCarpenters.Love denied the threat, although headmitted saying that there was always a possibilitythat pickets would show up on any job.On April 18, 1971, the Company filed an unfairlabor practice charge against the Carpenters alleging aviolation of Section 8(b)(4)(D). On April 20, 1971, theCarpenters in turn filed unfair labor practice chargesagainst the Company and IATSE, alleging that theyhad unlawfully entered into a collective-bargainingcontract. On April 26 and 27, 1971, the Carpenterspicketed the site of the "Pine Forest Products" show,where the Company was performing work. Thepickets carried signs stating that the Company andIATSE had entered into a "sweetheart" contract andthat the Company discriminated against members ofthe Carpenters.B.TheWork in DisputeThe work in dispute is the unpacking, assembling,maintaining, and repacking of prefabricated exhibitsand/or displays at the "Pine Forest Products" tradeshows at the Southeastern Fair Grounds, Atlanta,Georgia.C.Contentions of the PartiesThe Company and IATSE contend that the disput-ed work belongs to members of IATSE who havehistorically performed the work, that such employeespossess the craft skills and training to do the job, andthat the assignment is consistent with area practice. Inaddition, IATSE contends that the Board's determi-nation should apply to all shows and exhibits withinthe geographic jurisdiction of the Carpenters.The Carpenters contends that the work in disputeshould be awarded to its members because it is workthat is usually assigned to carpenters, and they havedone this type of work in the past on the local andnational level. The Carpenters also contends that thisILocal 46,Wood,Wire and Metal Lathers International Union,AFL-CIO,et al(Precrete, Inc.),140 NLRB 1, 7.2Local Union No. 3, International Brotherhood of Electrical Workers,AFL-CIO (Western Electric Company, Incorporated),141 NLRB888, 8933N.L.R.B v Radio & Television Broadcast Engineers Union, Local 1212,proceeding should be quashed because the picketingwas in protest of the unfair labor practices allegedlycommitted by the Company and IATSE and not infurtherance of any jurisdictional claims. The Carpen-ters further contends that this proceeding should bestayed and consolidated with unfair labor practiceproceedings in Cases l0-CA--8970 and 10-CB-1999.D.Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.We find no merit in the Carpenters motions toquash this proceeding or to stay and consolidate itwith the other unfair labor practice cases. Althoughthe evidence is conflicting as to whether the Carpen-ters threatened to picket the site of the trade show, therecord does show that the Carpenters picketed the sitefor 2 days. We find, under all the circumstances,including the attempt by the Carpenters to obtain thedisputed work for its members, that at least one objectof the picketing was to force assignment of the work indispute to carpenters.' Moreover, in a jurisdictionaldispute context, the Board is not charged with findingthat a violation of Section 8(b)(4)(D) has in factoccurred, but only that there is reasonable cause tobelieve that there was a violation. Without conclusive-ly ruling on the credibility of the testimony as to thethreats preceding the picketing, we are satisfied thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred, and that the disputeis properly before the Board for determination.2We find no merit in the Carpenters motion to staythe present proceeding pending the outcome of Cases10-CA-8970 and 10-CB-1999, now before a TrialExaminer. The unfair labor practices alleged in thesetwo cases involve the legality of the present collective-bargaining agreement between the Company andIATSE. We find it unnecessary to, and do not, rely onthisagreement in making our assignment of thedisputed work. Accordingly, there is no necessity forstaying the present proceeding.E.Merits, of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors .3Certain of the usual factors considered by the Boardin these cases, such as Board certifications, arbitra-InternationalBrotherhood of ElectricalWorkers,AFL-CIO [ColumbiaBroadcasting System ],364 U.S. 573;InternationalAssociationof Machinists,Lodge No. 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB1402, 1411. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDtion,and jurisdictional awards, have not beendeveloped in the record before us and therefore arenot available for our use as an aid in determining theinstant dispute.1.Company and area practiceThe record shows that since 1965 the Company hasserviced more than 300 conventions or trade shows inthe Atlanta area. At all of these shows it has hired onlystagehand employees who are members of IATSE toperform the work in dispute. The record further showsthat about 80 percent of the business of installingdisplays and exhibits in the Atlanta area was handledby the Company, that 75 percent of the remainingshows were serviced by two other companies, and thatallthree companies hired employee-members ofIATSE to perform the type of work in dispute. Thus,approximately 95 percent of all the disputed work inthe Atlanta area has been performed by employeeswho are members of IATSE. This factor stronglyfavors the Company's assignment.2.Economy and efficiencyMembers of IATSE have performed all of the workin dispute to the Company's satisfaction for manyyears. They have the skills and experience to performall aspects of the required work, including painting,electricalwork, hanging drapery materials, layingcarpet, etc., thus avoiding the need to hire a variety ofcraftsmen. IATSE also offers a ready source of skilledemployees who oftentimes are required to work oddhours to erect displays and exhibit booths. Inaddition, the Company presented evidence to showthat the contract terms offered by the Carpenters, notincluding wage scales, which are comparable, wouldof necessity increase its hourly costs in that it wouldrequire full 8 hours of pay per employee (even thoughthe job may last 4 hours or less), increased fees fortransportation of employees, and extra pay for jobstewards.We find that these factors of efficiency andeconomy also favor the Company's assignment.Conclusions as to the Merits of the DisputeHaving considered all pertinent factors presentherein,we conclude that employees represented byIATSE are entitled to perform the work in dispute.This award is consistent with the Company's assign-ment, area and industry practice, and promotesefficiency and economy of operation. Accordingly,we shall determine the existing jurisdictional contro-versy by awarding the work of installing, maintaining,and repacking prefabricated exhibits and/or displaysto employees represented by IATSE, rather than toemployees represented by Carpenters. In making thisdetermination, we are awarding the work in questionto employees represented by IATSE, but not to thatlabor organization or its members.F.Scope of the AssignmentIATSE requests that the Board determination applytoallfuture operations of the Company in theAtlanta, Georgia, geographicalarea,contending thatthisproblem is likely to recur in the future. Theevidence before us supports such contention. Accord-ingly, our determination will cover assignment of thedisputed work in the Atlanta area where the Companyoperates and wherever the geographical jurisdictionof the Carpenters and IATSE coincide.4DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following Determination of theDispute:1.Employees of Shepard Decorating Companywho are represented by International Alliance ofTheatrical Stage Employees and Motion PictureMachine Operators of the United States and Canada,Local No. 41, are entitled to perform the work ofinstalling,maintaining, and repacking fabricatedexhibits and/or displays in the Atlanta, Georgia,geographical area.2.United Brotherhood of Carpenters and Joinersof America, Display Workers Local Union No. 1229,isnot entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require ShepardDecorating Companyto assignthe above work tocarpenters represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, United BrotherhoodofCarpenters and Joiners of America, DisplayWorkers Local Union No. 1229, shall notify theRegional Director for Region 10, in writing, whetheritwill refrain from forcing or requiring ShepardDecoratingCompany, by means proscribed bySection 8(b)(4)(D), to assign the work in dispute toemployees represented by Carpenters rather than toemployees represented by IATSE.4Local Union No 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (Western Electric Company, Incorporated),supra,In 2